Citation Nr: 0509117	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  98-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.


FINDINGS OF FACT


1. The record includes medical evidence showing a diagnosis 
of PTSD based on the veteran's claimed in-service stressors.

2. During service, the veteran did not engage in combat with 
the enemy.

3. The evidence of record does not verify the occurrence of 
any of the veteran's claimed in-service stressors. 


CONCLUSION OF LAW


PTSD was not incurred as a result of the veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.159(c)(2), 3.303, 3.303(b), 3.307(a)(1), 3.304, 4.130 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service from August 1966 to August 
1968.  On the veteran's Standard Form (SF) 88 entrance 
examination, the examiner stated that the veteran displayed 
normal psychiatric characteristics.  On the veteran's SF 89 
entrance examination, he indicated that he did not suffer 
from any of the following: suicidal tendencies, trouble 
sleeping, nightmares, depression, worry, loss of memory, 
nervousness.  The veteran also indicated that he had never 
been a patient in a mental hospital or sanatorium.  On the 
veteran's Standard Form 88 separation examination, the 
examiner stated that the veteran displayed normal psychiatric 
characteristics.  On the separation Standard Form 89, the 
veteran indicated that he did not suffer from any of the 
following: suicidal tendencies, trouble sleeping, nightmares, 
depression, worry, loss of memory, nervousness.  The veteran 
also indicated that he had never been a patient in a mental 
hospital or sanatorium.

Service personnel records stated that the veteran served on 
active duty in the Republic of Vietnam from September 1967 to 
August 1968.  His DD 214 indicated that his military 
occupational specialty was a radio operator.

The veteran filed his claim for service connection for PTSD 
in September 1996.

The veteran submitted medical records from the Tomah Veterans 
Administration Medical Center (VAMC) dated April 1994 
detailing his admission for alcohol detoxification.  In the 
multiaxial assessment, the examiner noted the following:

Axis I:	Alcohol dependence; polysubstance 
abuse/dependence; rule out PTSD
	Axis II:	No diagnosis
	Axis III:	No diagnosis
	Axis IV:	No diagnosis
	Axis V:	Global Assessment of Functioning (GAF) score = 
60

In December 1996 the veteran submitted the VA PTSD 
questionnaire.  He stated that his stressors included being a 
radio operator and having to listen to the sounds of men 
dying while trying to coordinate rescue efforts.  He stated 
that he suffered from nightmares due to those memories.

In August 1996 the veteran was admitted to the VAMC Ann 
Arbor.  He complained of recurrent obstructive symptoms, 
secondary to a transurethral resection of the prostate in 
March 1996.  The discharge diagnosis stated that, among other 
conditions, the veteran suffered from PTSD.

In January 1997, the veteran submitted a copy of a citation 
for the bronze star medal, awarded for outstandingly 
meritorious service in connection with military operations 
against a hostile force in the Republic of Vietnam, during 
the period September 1967 to August 1968.

On a subsequent PTSD questionnaire, submitted in January 
1997, the veteran alleged that part of his stressful 
experience in Vietnam included overzealous commanding 
officers that were careless with the lives of other soldiers.

In February 1997, the veteran submitted to a VA mental 
disorders examination.  The examiner's multiaxial assessment 
was as follows:

Axis I:	PTSD, based on (a) traumatic Vietnam War 
experiences, (b) nightmares referencing the 
same, (c) flashbacks, (d) substance abuse, (e) 
volatile temper, (f) suicidal ideation
	Axis II:	None determined
	Axis III:	Benign prostatic hypertrophy, post-
pancreatitis
	Axis IV:	None determined
	Axis V:	GAF score = 70

H.C.H. records dated August 5, 1997 to August 8, 1997 
indicated a diagnosis of Bipolar disorder, Type I with a 
panic disorder.

The veteran submitted medical records from B.H.S. dated 
February 1998, which diagnosed substance abuse and depressive 
disorder.  An entry in an outpatient treatment note dated 
February 10, 1998 questioned the veteran's manipulative 
behavior.

In November 1998, the veteran submitted to a mental residual 
functional capacity assessment as part of his application for 
SSA benefits.  The examiner stated that the veteran had, in 
recent years, manifested signs and symptoms of chronic, 
delayed PTSD, which, along with his major affective disorder 
of depression, had reduced his capacity to function 
independently and effectively.  The examiner concluded that 
the veteran was not able to perform even simple routine, 
repetitive tasks on a sustained, competitive basis.

On December 22, 1998 the veteran submitted to a VA mental 
disorders examination.  The examiner's multiaxial assessment 
was as follows:

Axis I:	Polysubstance abuse, continuous; affective and 
anxiety symptoms, secondary to alcohol and 
drug abuse
	Axis II:	No diagnosis
	Axis III:	Status-post transurethral resection of the 
prostate; degenerative
			disc disease by history
Axis IV:	The veteran had problems in his social 
environment, had personal problems and legal 
problems
	Axis V:	GAF score = 50

On December 29,1998, the veteran submitted to VA compensation 
and pension examination.  The examiner's multiaxial 
assessment was as follows:

Axis I:	PTSD (chronic) - Vietnam War related; history 
of alcohol and polysubstance abuse (presently 
in partial remission)
	Axis II:	None
Axis III:	History of prostatic hypertrophy; status-post 
transurethral prostatic resection; esophangeal 
mass; history of pancreatitis
	Axis IV:	Moderate psychosocial and environmental 
problems
	Axis V:	GAF score = 55

In March 1999, the RO submitted a letter to the Chief of 
Medical Administration Services of the VAMC Battle Creek.  
The letter indicated that the veteran's entire record should 
be reviewed due to conflicting diagnoses.  In May 1999, staff 
physician C.S.L., M.D. responded to the letter, stating that 
the veteran had been seen by numerous clinicians in different 
settings and the diagnosis of possible PTSD remained unclear.  
The physician then suggested that the veteran be admitted to 
the Battle Creek VAMC PTSD program for a compensation and 
pension type evaluation.

In July 1999, the veteran's representative submitted a 
letter, which stated that a diligent search had been 
conducted for the current location of the veteran, to no 
avail.

The veteran was admitted to the Battle Creek VAMC from 
November 8, 1999 to December 1, 1999.  The discharge summary 
revealed that the veteran expressed depression without 
suicidal plan, had some suicidal ideation and increased 
anxiety and had flashbacks of Vietnam combat experiences at 
least three times per week.  The examiner's multiaxial 
assessment indicated the following:

	Axis I:		"X" PTSD; depression, not otherwise 
specified
	Axis II:	No diagnosis
	Axis III:	No diagnosis
	Axis IV:	No diagnosis
	Axis V:	GAF score = 52 and 62

The RO requested copies of the veteran's application for 
Social Security Administration (SSA) benefits in December 
2000 and June 2001.  Those records have been associated with 
the claims folder.

In April 2002, the RO received a letter from the United 
States Armed Services Center for Unit Records Research 
(USASCRUR) that indicated the veteran had provided 
insufficient stressor information.  He did not provide 
specific dates, within sixty days, locations, full names of 
casualties, etc.

In November 2002, the RO submitted another request to 
USASCRUR providing the veteran's military service number, 
units of assignment, alleged location of stressors, a time 
frame from January 1968 to August 1968 and a copy of the 
veteran's PTSD questionnaire.

In July 2004, the veteran submitted an additional statement.  
He reasserted the stressors that he had provided in prior 
statements, but did not provide any new information.  There 
was no mention of more specific time frames in which these 
events were to have occurred.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2004, the VA 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2004 letter informed the 
veteran that the VA would make reasonable efforts to assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records or records from 
other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2004 letter requested that the veteran 
provide the following: dates of medical treatment during 
service, specifically the names and exact locations of the 
dispensaries, hospitals or other facilities where the veteran 
received treatment; the veteran's rank and organization at 
the time of the treatment; statements from persons who knew 
the veteran in service and know of any disability the veteran 
had while on active duty; records and statements from service 
medical personnel; employment physical examinations; medical 
evidence from hospitals, clinics, and private physicians of 
treatment since military service; pharmacy prescription 
records and insurance examination reports.  With regard to 
the veteran's PTSD specifically, the VA requested that the 
veteran complete the PTSD questionnaire and inform the VA of 
all places of treatment within and outside the VA system.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for PTSD.  There are no outstanding 
records to obtain.  When the veteran has provided information 
about where he was treated for his claimed conditions, the VA 
has obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in April 1997, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in April 1997 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for PTSD throughout the more than 7 years that 
his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed condition, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and in 
October 2004, the claim was reviewed and the veteran was sent 
a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).  With 
regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2004).

Section 1154(b) of 38 U.S.C.A. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
credible evidence, which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, as previously stated, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
at 395-396 (1996); see also Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

Discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and a claimed in-service 
stressor.  See also Moreau, supra.

With regard to element (1), the veteran has submitted medical 
evidence that establishes a current medical diagnosis of 
PTSD.  Diagnoses from various VA medical facilities dating 
August 1996 through November 1999 indicated the veteran 
suffered from PTSD.  The examiners performed a multiaxial 
assessment, and found PTSD to be a clinical disorder, 
appropriate for Axis I.

In view of the foregoing, the critical inquiry in this case 
is element (2), whether there is credible supporting evidence 
that an in-service stressor actually occurred.

Combat Status

The requirements for verification of a stressor event are 
largely determined by whether the veteran engaged in combat 
with the enemy during his period of active military service.  
The veteran has described in considerable detail having been 
in combat in Vietnam, the credibility of which will be 
addressed below; however, the Board is unable to identify 
satisfactory objective evidence which proves this assertion.

First, the Board notes that the veteran did not receive any 
awards or decorations indicative of combat participation.  
His Department of Defense Form-214 shows that he received 
several medals, to include the Vietnam Service Medal, the 
Vietnam Campaign Medal and the National Defense Service 
Medal, but the Board finds that none of these awards is 
conclusive on the issue of combat status.

The Vietnam Service Medal was awarded to all members of the 
U. S. Armed Forces serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace thereover in direct support of operations in 
Vietnam.  See Army Regulation 672-5-1.

The Republic of Vietnam Campaign Medal was also awarded to 
all service personnel who served in that theater of 
operations for at least 6 months between March 1, 1961 and 
March 28, 1973, and so it, too, is not determinative by 
itself of combat participation.  It bears mentioning that 
this medal was awarded to those individuals that served less 
than 6 months, but only if they were wounded by hostile 
forces, captured by hostile forces but later escaped or were 
rescued or released, or were killed in action or otherwise in 
the line of duty.  None of these circumstances apply to the 
facts of this case. 

The veteran's other award, the National Defense Service 
Medal, was awarded for honorable active service for any 
period between June 27, 1950 and July 27, 1954, between 
January 1, 1961 and August 14, 1974, and between August 2, 
1990 and November 30, 1995.  For the purpose of the award, 
the following persons were not considered to be performing 
active service:  (1) Guard and Reserve forces personnel on 
short tours of duty to fulfill training obligations under an 
inactive duty training program.  (2) Any person on active 
duty for the sole purpose of undergoing a physical 
examination.  (3) Any person on temporary active duty to 
serve on boards, courts, commissions and like organizations 
or on active duty for purposes other than extended active 
duty.  The National Defense Service Medal may be awarded to 
members of the Reserve Components who are ordered to Federal 
active duty, regardless of duration, except for the 
categories listed above.  The award of the National Defense 
Service Medal does not imply combat participation.  The Board 
notes as well that the veteran has not asserted or implied 
that he was awarded any decorations for combat.

Second, the veteran's service medical records show that he 
did not incur any injuries reflective of participation in 
combat, and his military personnel records provide no indicia 
of combat participation.  His duties and assignments do not 
suggest he had any combat role in Vietnam [he was trained as 
a radio operator].

Furthermore, to the extent it can be implied from the 
veteran's contentions that all of Vietnam was a combat zone, 
this fact alone is insufficient to establish combat status.  
Setting aside whether this is a factually true statement 
about Vietnam during the period of U. S. combat operations in 
that country, 38 U.S.C.A. § 1154 requires that a veteran 
actually participated in combat with the enemy, meaning 
participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

In short, the Board places much greater weight of probative 
value on the official service department records than it does 
on the veteran's uncorroborated statements made in connection 
with his claim for VA disability benefits some 30 years 
later.  See 38 C.F.R. § 3.203 (2004); see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) [although the Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements] and Curry v. Brown, 7 Vet. App. 59 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran years after the events in 
question].

After reviewing the record, the evidence in favor of the 
veteran's alleged participation in combat consists 
exclusively of his unverified statements.  The objective 
evidence discussed above does not indicate any combat-related 
activity on the part of the veteran.  The Board therefore 
concludes that combat status has not been demonstrated in 
this case, and that the provisions of law pertaining thereto 
do not apply in this case.  Because it has not been shown 
that the veteran engaged in combat, the law requires that 
stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.

Corroboration of stressors

The veteran has provided statements alleging exposure to 
numerous purported stressors in Vietnam, including having a 
good friend die during the first week in-country, listening 
to the sounds of other soldiers dying over the radio 
transmissions, witnessing careless acts of his commanding 
officer that resulted in the deaths of other soldiers and his 
commanding officer throwing enemy prisoners out of a 
helicopter.  The RO has attempted to verify these purported 
stressors without success.

It is the responsibility of the Board to determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  
Based on the evidence of record, which includes the RO's 
stressor verification efforts taken with the cooperation of 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), and for reasons explained in detail 
below, the Board is unable to verify the alleged incidents 
experienced by the veteran in service.

The first response from USASCRUR, dated April 2002, stated 
that based on the information provided, there was 
insufficient stressor information.  This included specific 
dates, within sixty days, locations, names of casualties, 
etc.  The RO sent a subsequent letter to USASCRUR in November 
2002, following the submission of an additional PTSD 
statement from the veteran.  Although the response from 
USASCRUR is not associated with the claims folder, it is 
irrelevant to the outcome of this claim.  In the supplemental 
statements provided by the veteran, he did not provide any 
new information that would assist in substantiating his 
claim.  He repeated the previous stressors, in more detail, 
but did not provide the RO with details necessary for an 
additional USASCRUR search.  The veteran was provided with 
ample time and notification to provide the RO with such 
information, and he did not do so.  As such, the veteran's 
alleged stressors were not verified.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he ever experienced the 
stressors he claims to have experienced while in Vietnam, the 
second element of 38 C.F.R. § 3.304(f) has not been met, and 
the claim fails on that basis.

In summary, the Board concludes that service connection for 
PTSD is not warranted.  The veteran is not entitled to the 
application of the benefit of the doubt because there is no 
reasonable doubt that could be resolved in his favor.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  The 
benefit sought on appeal is accordingly denied.


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


